Exhibit HIBBETT SPORTS, INC. NON-EMPLOYEE DIRECTOR NON-QUALIFIED OPTION AGREEMENT (FULL VESTING) NOTE: This document incorporates the accompanying Grant Letter, and together they constitute a single Agreement which governs the terms and conditions of your Option in accordance with the Company’s Amended 2006 Non-Employee Director Equity Plan. THIS AGREEMENT (“Agreement”), is effective as of the Grant Date specified in the accompanying Grant Letter, by and between the Participant and Hibbett Sports,
